POFF, J.,
concurring.
I concur in the majority’s decision, but I feel constrained to add a footnote to the opinion.
*54I do not think we should assume, as the majority does, that the plaintiffs’ constitutional claims are based upon the due process guarantee of Article I, Section 11, of the Constitution of Virginia. As I understand their argument, the plaintiffs contend that they are victims of economic discrimination. “[T]he special-laws prohibitions contained in [Article IV, Section 14, of] the Virginia Constitution are aimed squarely at economic favoritism, and have been so since their inception.” Benderson Development Co. v. Sciortino, 236 Va. 136, 146, 372 S.E.2d 751, 756 (1988).
I would assume that the plaintiffs rely upon the special-laws clause. I would hold, however, that the classification of which the plaintiffs complain is rationally related to a legitimate governmental objective and affirm the judgment of the trial court dismissing the action.